 

Case 4:19-cv-10738-MFL-PTM ECF No. 29, PagelD.537 Filed 05/15/20 Page 1 of 12

Unibect Stafes Distr] ct Courd
fastern bisit1ct of michiy 7

Souther bivis/en
Van wenkins #/72975 tase Nou ti1P-V-10TBE

 

 

 

plaintrle, thn, Mialbew ¥. Lerimgn
V.
ccess Secureprk Lo. , eb. AH.
A Defevbevds. CI _/
Second Amervied Lomplant As ordere) By Tee CAA.

I. On the date of dec, 20, 20/f the Honor thle ye Matteew F:
Letman orcler ech tht Pla at/€¢ (5s to tile 7 Second Arner ed
Cowp (2178 by neg wer than May 18,2020.

ae This Setord ¢metidlacdt comp lobrk- pri SE”

1) Ide ntyty fhe iNndNideaks Who Fénkins believes violated Aas
const/4ot/ ond br Wes,

D specity Frow they A/a So.

3. WS CeeFE order patel fo pursue bixcovery Where Fie
Plant Spent Dienwod be wscern bee peter ES: OF PC Yee cand.
als 1WWoWed Fad fe specite tole they plyedl jn sepr ving fin
his property Witous MWe FOCEFS of Lat,

4. ontye clate of //3/2020 plant} fled ies Brent complaint
lysting in PHC SONIC VPI rnctitidd fs on Hee ¢ fics “orp, me
package p roce-ss, and dve7e She lonsvmer prot ec Lip hee Oe

being Dect the befeaclsths pursue Reta protil, Seton lon

LANE oork Vielating fis Onsite #0 #l Kh Gers, See
i dost tere? +o K. Roark the he wm a@eSCri}o Cock oh iar ‘

eguest for AS COV mates 7 ots (elt?
feds iris Loy eventa.” Mey a Or 6 Se Cony, ly b fee Couras oe
2 Om eee CAPO Cngapet jf O19CO12 ety fogaad Cora Was

esses fian tHe be awl Kights 2 Reg?
ade uth ing pert Mines Oe OP oes cers GE oped
Ya faery

YHMRES constitilent B \gftes LAPS
Vines PB ieeer Tsia.l 2) (2) Feclerea/ offense Le mH gust Vo seh nag?

Ae fus Cot las
a wimess ataé ee hone
oF 7 veh ery it Rights OP Kep. Tonys Batty stated TAR oy “pbs We

foressment: he i reeé. oe wid,
BuO oe ven aie the (nasi petro [aon - goilg: igs wit your case ts
‘nue te document what kgpens fe yor soe ctePe coos
236 gned to #7 jWVESPIGPA_ YOO CON PING

OVE»
ingormatron y You ke, belneve. Hey may 1eAds¢ "OOOR QUALITY ORIGINAL
Case 4:19-cv-10738-MFL-PTM ECF No. 29, PagelD.538 Filed 05/15/20 Page 2 of 12
7. Platnt AF believes PUAes, OTe in2 protective achvrty Wires
@ factor in the serées of reLaovions Bat HIABESIOCHTE s BECOUBC.
Zhe Coure issued cours oRders even to proceed on jnt=
Case in Forme puper’s,
8, This Courd (es set forth in Hs Crder- plac may ek be 77
W positon to (dentify Are proper defends nys, butlf (3 the doty
ae jhe district couré to F8s¥ tig yitnin re2ser, % 2I7kLe
4dne nece S5ZIY jnvesty THOT, Ir F2P- GO, see IZ50 ‘
s¥zples V.United StS , NO. Iercy 12367 2OMG WL: B6UFES ED A.
7 * : SAD bd IJECLS SPPY 17M
July 6 Ale, a oe Winer Jenn) M, Scher , Civ Rigleks rhonsyey
c Ns -/ ithe FP), SOV.
ae ema! scher§'!O™ aor betoxe te Teekye sieulel
7A VIFNCES CS APA: fore the Sc ME foe
7, The Mien Fe Te herein ad Such 2 teat ipep wo be Head, by the,
Satista odper wise the proper’ al whtpess 97 bis Faver wh
MISE, ger? —— 7
Cn Pe Elon. of the COurts Willner CO TT he heme S,
eed Yo 7 teztri7 /O77% 7 eo tie Prd

7

} MOONE, WH NCUTE. Se
son aamnner. Obtain Ve (008 ’ Ae mate I OrWes-fie F
ot He ge of eT Ye te Ton acl witness in ti fever
| Subp ge servecd bythe proper of7eer COT
FO ad He stat be tte lity of cucle ORICET~ fo aon Suck LF
10. 004 he. WIHIEES OF WAPNEESCS Marnect Heeve/ DOE, LZ
ae) phe. of ce™ servig Such SVLPOCENF SteWl OC OP, : Merete,
I), The whole Pleading entitled Lourft Jock Distovery orcler- To

etal Hd Kes e Lever {RO «
Be Enforced by HHarrey Bric schiak Wee Vleet W782 Mik sor,
ftom dre

Missovtt Gone rat ort Marck 4,ZO2© Z :

fegu afory Mgeney. SHV,

MW MAIO rn Getta ire retvsed fo
SOT GO io fells Court's discovery Or dheF/ Wilcke Jove Pl atIRE
Fea kons we believe dot SCI ate LEN Vent Mies Carron Sed 2

‘comyilg fe THE. DISCOV ° c

108 OV yore macle to Obit aH fre Deltnaeriys hotcrcoriectibns
| bdemfs 1 Goes t thy PEAIESAAG, Te MAGE, IS Oa
(newdlerrs bic pec PUES, 206 Eek fruit pan Wyetwe, Lanse NZ IS9A
on #/ D020 MATA MCA 17 flrs COE Bie Ahacted WE ACP RZ
search And See |

” ies Defendants tirther Corducted frery Oa RED 3
set hVi (os IS censor GH Ni2fl Pht Plezrl S Ce Le

, 40 Bo thowbrilse. Law Librarian gral con zg
cite cto) Seo tons ervice Ae May Invest Farron. MOOR conve

- Z2-
 

 

Case 4:19-cv-10738-MFL-PTM ECF No. 29, PagelD.539 Filed 05/15/20 Page 3 of 12
44, Z6/s Clearly 2 Viel ation OF the courkS P/scovery orelé-
fursvand fo Hee Federal Rufes oF civ'] Procedubes-BUle 37
the betendants “foriure fo inte ASclOSUPE. OF COOfEFOFS
WDE Overy 1s & COnfen a OF COME,"
(3. EF the Defendants fzils to obey gn Orcdle?- ep ered Ly
Rule AC © +the couse 17 whkh Hee A 1s: pores may moe.

Such etelera> mn a +o fhe. -Fr/flure So | - Comper a}
ln Dis Spar Vripos e He follocty, Coupe PH oh
Defend - Render # Vudgment hy, defaa'- <

loRerehn of is preaches wie de oral, ”
the bel@idents to preednges mon tor tol ger Pepe ae

disclose er Mbks / og EO
Support he cde indefense. wi PER Cre be oicdep
sick me ans on te serve 2 21d papyd fos pore
the, to," COWS CICIS/ Sta) Afters
The Swoon ACV say + )
Atiant, Yn Senkuhs be, SGOT te

CEOS ea? Wore, ‘eo gel
7

A, Tet ttre ON 1 RE - , f
where he Bedale. OLA PAB yale) sy,

 

het knew 2 SAL He we poco rhe 8

Polen 40 ne Wh, OF sets LMF ale
3, The ON Sxu(rhs wks chy; .
on te Gus HLITISCN correcttW/ee Fors WMP Sir Fe cop
fesut’s an terion ote my be skews) read oe

US, SP fo pay
OF process OF Httl? trenal aL Copy chow oye Serv/ee_
Forther #Plant Stveth aye 2. -

5s 7 Varn is,
ES Sr SMP. AB USL, 1
- 3-F yt twmb py |

—
 

Case 4:19-cv-10738-MFL-PTM ECF No. 29,‘PagelD.540 Filed 05/15/20 Page 4 of 12
pate 1 1/27/2020 ig

Jo, Roark
Runs,

From, Jenkins 17a ¢7 Leck! B-28

SubJect. Fe nkias Y, Acie £5 52 Leysthe fp. fC Mpec, C28e AML, 4P-CY- OT SE,
Fede 7 tour’ Pistyery Order

 Teres 2 Serieus patter penclne ts fhe fects 27 erizeiebien of the Lourt
Waere the Federo(Julge Aas rsuedl 2 bisreyety Order Fog ene rie tyes ied et! vbr,
tat Keto MI PVOPY OFF EES BEE Oo corny Hed fy pb Sfre tyre:

foe MCL OES ot” CS
coer /2 Si Oe 4372, Ja vex, ¥ Has Disccusty rglom cifo je bbeve C2 25° KpewrUet

& $lae fo weuirag case fe Aap EF, , Moly Ht. Marl? OAD FU F769.

Te srius trem the Regt, or Ww AGENCIES the of fave mvestre ated! ficnt Several
of che ARF Oftice: S Wied SS AF Viet Pfree (OOM y Directives Fract Phe consi titre era)
Pig ohts et er fs ser ft fe WAHT Co SE y Woe Per FAS tt TYE. SATS Ol flee fevules. fesice
D Ht. ot ttet ei ra oft ope Ress eg on MEgaf Cnterp Se, I pened oF $hese efice rs
iene ee reset it prcteds tif SOATE ae eee Co Lee: at Ot Abe a4, %O [Or/%y Vets THESE

NEAT CaS s fA0C Gives srisé Ce the fae +7 FEAF fhoo OEE SOK Iret ht Os are.
Conk his. Se, = ae re yeu wr Heh fe r?7 oO Sipe ALIET bs GG, for vied Mi, Hetty, LA Reco!
Ma WwW EGE Div 080s aw Wes wthi. Gey, “Reaue Sf NOs fF PPS ORF e OOD Fr) fined,”
Kirky, CF} rYes, ; “

This hvelvert Howian teakeer ig Of Chile: FOr srl peng Chylel fo & fayyeen WIS
sigh ct Oot pite PAS: while Lutes be please, white. vate kapsee: Z- Aiport private
la ye sie PHe ee Fé faite SHG Pre, ye She KITE | FoF ler: r Wee re A by tif capbect SHPVES

fee BIELAPY afi spreh previc ‘oF fee LIL § OFF x At fo S2gH? We Priv? PoC
av ne ren sone 4: FRE vi ot bee wartk Je fa BIE TEES Ae SB CEM ERIS.

} & G: a

Az? fas Sime Disee Cue. my Vite: eaP her [SPELL E thy foun OLGCe Spf Parse _
yiKe goes Cengthyed fed bre LOS 8 fos Crit% felis St. Say fe | 5 Fibs S78 CM Het COPY” Vlog
to ie gah Ht wit potiry fiche Reo » DiSCEVE ores “MEWS hee Ce ad fee. A OT? Fa

e

PEN’ AGE mde Bad LAG CEE CS 1 ed LE “Y's od 4 sive cite this i
eg me vAY / "ewe om ee porey: the Tare yy SAhiyie fr a ers Yee lore aS Seas 2 wees fr ay ft tye eet
° ; 6 fd, # i Ln

tied pF Nie,
The Suet ye io keice fit td

mses ae
Pi pisecv ee 7 Zaie- Pegues fi

bere: tts (er AS Whee 1 CON 11 Ope PP er S OF 7 Wegel So

EE ig ears 2 At h fit, Perey eA ; 4 Vere
ae f CEI fee LO8! mae tf: Cu G re K ,
Of gerade prope - Jy Sirk 25,2 par keke, PEE eg
: ae SOT aoe fe gq
Oe Ee de Sery Fete £09 Os - Ay spate? ~, “Ppl © AcE
i. seize oy

- 3 2 Wes? et OE PG PERE
screen TY ret bea urg ef a piecé 13 We ene Ue
os 1H wee te Ae . a, Or pyge AY + port; ta Sire? Hs
ffre pres LL er Oe was PSees ih me ey
oF

   

dyede Fee

  
    

_ rtd F 2 fest ete HM ; OIE! nofys PST : ~.
that 1S © A Fi isc (dit y ts 1a [tev 2” ety She receiv 4 ert Wy
r Of “fe S on srerck £PYOL® rte Aig Fo ‘ fepegeo¥,

+ raster o CH: o Tet. fer PL 3 2t We a i Sy Me i tet VA 6G ee

roe ty Fee <7 Ab IgE er res ; per - Boe Cele VOTE Onfoptel
1s dc ret fe ve: ite seed tre CL PRR ET EL GAEL ope Oe cede 4PGPOD
i> a Suc bef eV AS ee 7 or hE Prater hie 2 THK 4 att few
PI OF pet 7 trl VE IY yf / wad

25 cy ~ 2 = {6 LPC PET a
donges OS ffs pisele ft: fe ek FS

eb VS

leans 100A the PRE:

2 pier lesere Regie St
ptt “fy Sein ede

 
   

"Case 4:19-cv-10738-MFL-PTM ECF No. 29, PagelD.541 Filed 05/15/20 Page 5 of 12

‘ 2 * 4
Gunseler Thompson Faledte obey +o the Oe ;
ee he } Hi ys bility of StF grcd PI SOE pirt~
biscisline Polley te investiate tye crecdikility 6 f7 pha Reick
ne $5 eS: why werent Hats credibility Investig ted and rated 10 Hire Rear

\ ole ‘ ' es offic OT gp epe HOYOK: AG Foose.
aS renyred by the Policy 2 B's afsa includ * com A oe Ke ie
Wi Cnctuc on jHsetlente tet 1s 006 WHONYM) TMCS CAYOHOYER IMSEH IG:
Res ewe rie Role ¥7 of Hire Chel SerVil€ CéAqr—1S 51077 Kules DISCL ORK
Reaye sz Ss being made DS ~o Why yor cticl nok Checks Poe oF Celt NAY OF

{J f a :

fuis offic exe | _ |
Sc ee Cr s je wtrlse Report SPIAG Wof om
clays 6fEi'c er Groesheck Wwrore en t oe OE EO FRA, Boss

doe Yo fhe ahave CHtecd Heleey, the ves res 40
When Iwess cavtec! rite KO

re, Gree rheck We a ere Yreres # Reed SerKece
EN ly ale Fool service pry WHETC WE © hb timin
belive, Has CPUSCel Ire oe cacé Write Gagehic Conuriontty COMGR TEN
combieats oe eee where Lesa 22 COMEGE cren?s, aa ia
. ee 4 - Se YAS ae a PL — - vp fit oper se ‘s cee if LOR .
Pr so oe payrcr! gud dichers€ BOC PACE [COOL 7. s aaa . yn
Nek cea prec necking Motes flere AE be Fle Mfo tS EAE PIECES ot
Okder ~ The precetciagy 0
refusal te pa 1 one, yf
“ ~~ P ir te » * . de . a Pech
BY Court ! Coty! - , 7? whe ws clive Bx “Oo
oF sme preole Eng hilly Reveee Pework 73 red pocwrenits geht |
Phat Jody be Stegel prepa reat, Ind TATF You Apna, ZI CN US

aeidie sséel Het ove te fals [Megat CVE por Fe ee efor peyies tet ord ae

ae 4 / ‘ ts TL ctFt= y a Aye &. “ s ee
yidewuce fegitdieag fry Chiled Hat Tete Pound OE © OF Di

, } Y pene “tte COME HE
-t +he. Fees regul tect Or Orc raed, This! fers

found & + ect sayelved pith the Berit S beats TSC EME

= ‘ + ea riec! Wears Hiyedrldd PITTI pod CHa ae

baye BAG ahen ef ree ry ct ob ed bres Of SSLroe hy LA FEF, St, (ete! his,
ape Th .

deratbany f

rt 4 Ce2 SE
Re eo Ss l/ ere . , i . Y
Con shiiote prance wt ther

- IH OT? Ly =
ft Se fe gopet seerri te he af? foe LE MV CLINE TLE- OAs
"pec FUSE ot Wart fry pri td vd jade ts SMA She
oa E Plyee’ if ee AEE Oe
. < 3 me Pd Ty GE? bE YE fiz edhe
yidence 1202 SC ISTE F pee TY ney Dent R, Oot, ovr five YER
Byidence Lean Prog rr7, TE AAG Oe cu ter WHOS MES oe met 7 DIATR
press protection Frey's Yb the prose here the Gaxtél 1S SCPA & wf
foie me Pled | tine Arle rHcy | ert Ae fhe Zrole fBOFTCH,
yict enfercece ey 46 peevicleet 6 fi 7
Live. served tat NT? PF coss of Gre pleg pogo MAY
ne fire Pek TF Ace OCF Zo

a minbtee tHe pro
the th 3er pid ieSe BRIT Ss,”
pata B Te ex oor ged PEC TS ferlen?s .
Dera ‘ Cave Hite, Jevlerert 1S Ent feel PE Soe f re AVPRr Pron
THe Det ee he a the fle? Agree gE IF reat hed pas tor 7 & YF a
‘ . . » it gel ' . . Sd Fee gee PP ES?
Wit hel 300 his Plea & current: fo may PRIOCE vielF Seri, Whe. ND pe Cost ~
avon SE ren ee is feguicead Uferi FOr rede CPP ANGE HARE EME COI
@ SEGecnre. ~~ "7

wet SEE ut iu ; * °F pp. fers . ope we -
Cons 7 CIR whitt€ OF Fra Ce. Lo i hey Me Foc! ape et bre Cec7Us
mee pork wecepls Has pled (eee OF Te OY ge Spee te
Once thee COUT GOOG ge TK SPLIT Y Deepttet By COR O01 er awh
bie PGPECHMTE re wv sd Be Furfistects tard tf i fye Ss GES DORA LAD MF 16h
of ' 1 vibe Ve foam except fer phe ECL 3 Vie boss fen “Aakeeg Ol Lb
re IL ee EE” oes JA fie fe Fs an es -
Te real tite, Meet fA [04 S fee Re OAM phe PERU EE EL) =
ase Fptcd rt Cee : ‘ Lo sgn POOL MOR, wt feo att és!
Ce whe —¥ ~ Sh . apy fej 4S,

yi ie 3 TTS my paige ‘ ce tthe
oe ae ZO 2 Pres é Hik COy? ) . ; Lid ri tat STATE ne? Ce
: Pte ae S71e ; - y ee he at cgi: tre theo 7 “exes/- ,
Current; th en . ee . | .
CST, Aé- -f on ae whee ee
Case 4:19-cv-10738-MFL-PTM ECF No. 29, PagelD.542 Filed 05/15/20 Page 6 of 12
NOuw ether the Nigra € 11h 4s Fegr ster tcl aud 00 tile Lair.
the Ayr, preb: PHO, Concurrent tw0tt Ty for: ME Wel ahs CAT CASS
hat cencurce nt 1S FAM fOGELIIOT or” OPE Ag 62g A SHE SPA freme
Qheler +h Sa77e Jers LTS + The Bref ducicieg? gitcutk hedge. Fasyect
ari order Fea Discha! e time served: ff Cog Wins ery eed
r, grd eS Yh pe distliad
athe Parole Beard Whom have Aisrey pe
© nd. is! cemluctery a consecettye wher YAS 1% Net Yop

Ct The
Agr BL ieee one Ever) pe the S hogs =p illegal Charge fhaf occ f

we op Pe! SUI Of HIG bineig 4 privitte (Ave stig fer fe pre foe}

=> os
ry & Chi tle te
Se, theres no pz. rote (207 tb FFG Peas ot tt OF eC HD S An
pare In whec® Ihe pa rove Bourret Me: erly fo AbeO
PSC. bi - rge OPH ET, Wars 2? SSC Ko Coe SL tf LE fey ©
i ef O- rat Court EVILS 2p LOFT PEE FEF AGE CS PG OL Pf for”

Nise gree,
under “p his. Discovery ere fer DEE POLE a sferl fe fac abst tote
x75 te | ibis ffi ef grr fe foe: Pht PEF USE SE Lei yi lag ates oe ee :
Oreler why ¢ the “ME LEU? Libictt. Get FR. Teveker oe. ae Wt
nde ~ o Oo PPOWLITE WIOF & EE CCFL (pl OD
Fe oft fos cel AC i 2 / se

Sf SOLVE, ordet Ale y
on eee 50 "46 personal praperty fe pehiy (bed 7, [ERAS
pe pris FBC

MMs al
4 = 3 ilo SA: of (2.3077
Legal fre pees ry VS jor we e — Beh 6/; | Sebi aod GAC

Clene Terie? er Sti eeH TY 2re | pets ae cara ble Mees ao
*e LVide tT Fepore PHO
DISCOVE ry yt fines A A rSecwe “Vos th Di “eyes Aa

. ape ete (NG yrds Ln ee aise rid v4
CL e ive fe os thes Be ite * 3 Lik rs she) HAF LESLEY | 2

: y tee pt
de fave 1 Hag bee “SF Ssyery ft ee. ent cle POM (0 PEE 3VE ¥y,
: 4 07 iF YP gS _ ., sof 7 Be
be “ty [Ve Te ay or ph FS
prohit itty i

fe ah ff he wl Lies be tf E 3 fT c.
jie COUPP pve a ae ye as” eg e “Ay? Me fe :
= r fy se “ f ‘ itv ae SE ~

4 Aye [teh lO a Aebiyjiter ed
 

Case 4: 19- -CV- 10738- MFL-PTM ECF No. 29, “‘PagellD. 543 Filed 05/15/20 Page 7 of 12

dae! 3/24/ ho 20 it

76 / 8. Trowbridge
Lagoa) 44 pbrarna

| Foor. senkims SEVIRS 7S Loc. B-2S

sublect! P otic cy Directive Mfice Of Suh O17 e
Fziluré To Conip ly 70 Feder! Chu Tt & Discevety chefex-

Ths iS go wkerm Ce CAFE OU Frit ps, POSECE Leh} / be
Subpoena CO SEPEE v7 PBAETL COUPE PEP MOTI ANON py
put f1er) COMMPIZICE CO fPOfO COMES o, YECA FET COL | ie
eviews, Yur dewid!s Of the TEPSOAS r your /er7 COMM Ce.
Bo the ficce a 7é C CUE folity SY be, VE SCOICAS, (VOPS 2.
bring che p COMES Horn he AM [Pete copay terTus CHhyya
the Lose WS ot genie? Phot cys. ee 0 a

You have contributed % WTI £ Aan
“Which, out of 7 pe} SOVS, You FS neat a ‘Z Se ob actin
“shoul? pnder Sb a ncf Why, 6S Wyck tea itf- fo obecd ob LG
fou heave Shouted 00f- Loud ‘ae HE LOI Ly bavey for S207. SOAPS
to {ee a a for MeavIS07 aL TS Cc wg 107 With tfrakcee Chu ttILI Ze
SU ctCc .
You must reo! se, as yoo ror only place ry chili
Los U yaa Y, —e; iy -
WG ee well, Because there Dre porieness dof We 1) foe
O: Co san that trne pry cpdteed in Ye Rernulus folie 47aT Ss
7 PV) ore Ineliings btty trating Id POS f 11th. ,
gal entert re 7.
i Uy i fain to vet hehe Ye Ty Gib LZ x¢HE, bed JCC Pf you CoA
ou
Shout He FAL sires < Chorkes Lan by (vfo love CHE.
ei rich f OT Be OF Vip Feri, LPO ME FES tae ee i s
| otrce fay HIS GOATINER te ZF GLY Kitt OU tart You OO
| Werks NOT. tie surtacig Of en dence, where correc al
are cage!” arrested Js being wolved virth fhe EFL, ci’
OO rise SC. a SUGJOSE PRI pred EC he SAIC 1 Pedee
Ver pet :
rested 7hese OF vers, DirechvE

AITE
Offic Vou Oe ale Herd. av on CHe SpE of He we pores 7 PETRI

a ed
Such ts the Ac oe GO regs. Search 4 clcurrrents Lor

4 bilo CO? jos : 2
eal 5 ferred * hom die e fEhi AE. | | | .
Case 4:19-cv-10738-MFL- PTM ECF No. 29, PagelD.544 Filed 05/15/20 Page 8 of 12

Think PUISGNEXS tsAz//* “ke (rovided pero Coo/es or
_ decuments in Her pessessyort tor o (2d Sort Greed fer-
Servilg Fe S fo 7 (3tUS0rf, Te (EP BT SONICS ALO
nob weve te farts Cet ve fends Wil) foe (eH Ye
him,
» rad do Bot re vite, yoo ZO " peuvent ‘We GEL
NZEC UP RWES BIE /ITVENE MIME ea TGC O80 We oss
for Your COPE IGALE , You Ze iy ey of Vterksee/

Avorn | yoo nob fife the Prior edesrayae Kz
js peleliatt le 5aP 8 ME COMD, LD fori & RA sippy) Bay Alhesive
Contiact ter YO He KEG Mey re peeseat Me 7 Gs CISL,
a bu) wll you EX/7/FIA FAWYU1G OF Of EbO SX > PL ShL.
poi, BI) Sestotory SDM. Lye fed Osc ved wh we.
| shoung yor Preyrded b0f6. ees for reSee?rth POSES
dobu ends 121 The OSSCSS tart Of PLE (UI SEIT OF VE Ay the
denial was tnxde Wp At. Sittd steal =, Yupere 1 PAE Gy
forms €0? yeu pltove pow Bd 0" SEP C03x Of FRE 20 when
~ vibe, Tere /3 8 jworeKy B/7 for
Vo Vol sep out of the Scye Of the law rnd ee PE
same officers rat wHe Pt, Ny oe tite
tid tte SEme Ste pod avr OF the SLa*
Tt herrty;, wa Yoo BE 10 CX ee OP).

When the Fx comes OC yo v re We powrupert
da nGey OF WRESE- children se | SH pos fev
Jol, Dn-+be COUTTS during te subpoené Ke, oS
WW! Ht Shaw your E/V/( service Comin Sev) RHE 4 Ofyons
bat SHEM be PRCCEFS OA 1) COVE OF Moya the Diy
ty Phe CW SEIVICE COMIN SF 1a), ”

Learmm yneye. At MW, Ebi. OV On cCAdrT 5 BV ,
A" mver Bo Yes. sec foe don on ° a vod

 

 

POMSES, THC
 

Case 4:19-cv-19738-MFL-PTM ECF No. 29, PagelD.545_ Filed 05/15/20 Page 9 of 12
USP ZS5>- crimma Dwest (9B? Setyrce Ce?
Reference HO. CK KS O/3S/Y552 39 ce G2VALS

Detroit v. Si PecteY Seryrce
CELL MG Ss
Supervisor Customer seryire ie a a Jenks LT: SS
Sarah J. Stivel™ ACS 2ES-B7GS EI IO : :
CORE Refexerre Jl65 0/5204 g 29 LF oof feet li ee hod
Manager Ale AT}. TEL, fey ty A? GG 2 2f
Ur s SKest lof is .
‘ Zz f) IC CTI ON? Ses, Yon
- aan bl HVE S47 9 Phen, Wee Mi ES hE KO
43: 2 Kile s¢ , 7 SOYICE CBee
| Ne eet MPTP YD ae, Sfp EEE eee
CURIE, ZL CECGs hy ge (OO PAF

 

' Ke/ Fe DEL Cb 7S Z Opp ae S —— ;
< ; Ve ICE SS SR Be Sng € CASE MOLY AFC CY OT HE

Leet

Dy SO0 Ver vy CIF de hry 3 Fe-/ nan MP ICAGE

Dear si: angelain ,
Ths € VG fi res /= = peat br Cpt Yee ‘ patho

/
io LO PO COMG

th we re PSE pds oe oO Obes ey = Le 2 1 teh LB HF7 Ee itE “ é

foe as ee gee eyed, Zipp l VOY Ei
«fis . jy if ATE: “ yt Uy of 4 _ J2 - Og: c Y of fo Of fe? Y) Lo Le vs “* c Ye va Wi
oA if on tT: cf pf * = Fe fe 7 af. ho jG “rp ao CP ete pie f ‘fl s S49 iene
- / i pert o oo . a
Mae ibe 16 fr € fehl -_ pose fi YOUVE o L Lie (16 feb gh fee oe ME ee
c _! / yt ; |
LO Fs of . Da ee WSL an is mee
sitte ai Hie Sei FELL IL OL! OF ff 6 EB EFF - STi li, /'

ty oo
prece ss OF RESNICA SIV [L452 ; aS ie £xbu by bs LP UF,
: 4 /y $4855 Te SAGE My Chin 07 Depots Of Civil Fv AS
2 (es need = 7 TW, C « KE ee PEST HCE f (73E van ippefe ere .
ro . . - , ~ ~ f or - a7 (_ - oo
HFT 2&6 Atl fi Nel § PELE PRA IMT i PBECE CODY LTE. SU Sn ICE
~ ~ 7 oY y Pet PIO oy fot fOr Je PLE LP J41 ISP FIPPRS >.
KFe Fo fre fi Lit ce Le i Eg 4 & LP os ‘ ui Ge MIKE :
ey 'y er LEC fM a peo} Witness S Fon? Key Fi Ze SEa Wes ge Sone
Se Ty 2 AAGE he PHI pb PELE FS > : oo ; % Z . ph Kee She F000) Se
APTA
fee OY CCNY af. whe br SP YNWE oo (OS FAD

Ap: er REL it e Ce FE.
Ongnipl ee fo pf jet FIVE (of POE re ee? v7 we we oe i 2) “COOP —
WOO cf to (V4 VICES ME G-£0€)

“ AIA of ir (LE Sit Ef -
eb, GATE I a bi ef pth FE Lf ACE zy L
Inve 4. OF Cy vil BULLE, ¢ Md é -L 4 bof FE CPé 70

£754 DET - fe LIAO A
2 act te fd Dl l piyy, ELE Lr fi jy be FEA
U7 S

OV
WIC hig 7n, ge ' on
Hoo 3 3706/MED, Wi. / PY LLL WAS senf CWO L7H

f iz L,
The Follewl Vig Legal Servic€ OF EG AM 4ICFOLS Pedrsell jS KOO Be] ee

Lfge (re . GEV;

WH ERMVWAS wv Y prt? PE

lJehers conéss) Wee, 4 bee oY peal 25, fey ae [ROS TET OO. MWe,

chic! nee Fe See wily Life GE ME TPS 2 (IPO VIE AEF
of CVS ’ “~

Re spo TSE D,
—-t ~
 

Case 4:19-cv-10738-MFL-PTM ECF No. 29, Pagel 340 Filed 05/15/20 Page 10 of 12

on He date of (2/30/3019 va pratled! 3 bere better
in WolVI0 2 te Judge’s DISCEtY Orde 2,— Wil Exta bt t= 6

WCowG if LEG: SEIVICE OP FI LFA]
susie 6 te tht fer Hanlee 5h Se sohiee &,} 0,01 80) Liem tren
Su. ic re \De

/ GB5- COTS “humanchy ISON AE C1 @
Mich. 49I4LTL 7 Fle ci org the Covers df Pete iss Tor
wo fora MA a Wis LEG Gl SF mice Or gpuuet ie! LOTR He

CLC IV ” , 2
It lage (eg?! Pe rTa Ti 00 vty aides te HONG TE AES
prev’ / this 5 fcr? 1; fie ff fe fre FHAACCESCA fy] KES 4 JIA VE.
Order eee if }

1G 5 Ao fe (10 FP YRAIS™ Is peer 7H.
pee de Be J, wi :

| - xHat he ad Exhibits shew Other (eqs fa fig LEY
Cen sec 10, The secreda ty Of the SErbe bias 01) FIC. My
Register Cd Fives al Ke Slo/)5 ily Bend BS} Pept? ref fp
. GUS, 1,6, BOlCE & eM, CL, ASI, AIC Ob LYE ied fig BF VEE
re Ud NOe J EAE ZEF CI 4 OF 7 Coples & fis Spent paving

\ the (ace of FEC Bond — “Financ. 7 Ke sp VIS bility 7 AITK-1 72
Copies of Fi atthe POOL AMPIE'S (0UNOG eae ee a Ee

S7uUGT « pet LL (Pepe SE OF TE VWOCaO AIG OE AoGMNE LEOSEO FECOR YAS

fer pred nt: 7h Ot von tne. Ui 5 LOST ty Wirkted: Rill fo

WWidesse Sw MY FIV |
te bu ihiesse s La wield bgtes FA Debhice Polke
Mazon Sit jive PE PLE FRED | AIC fi€: SAIS ph fy ;
<@h (7 reS Or) paced ‘the py, Yh bf e- IL 6; OM S)24) SEOW ces
ibn hivein guar? TAS, So LHey Pe JA Hie So FALPPES EOS
apne AYE. ed 4, NCES OL

Fo 00 k- fer COA yet aS TEC evi’ ¢ Ste (GE EE Oe
t he a SY aaa by rbie MILE? SE: fre (Ar ef co KA Me COL Bh, 24 fe

Ye ro 3 v Car Met ye STW CES Ss,

 

Sv nC ETE y, on
We LF) She. F OL a

ce GLE 1 DE: Lif cl C1 / Bs GFE |
fe WIC SL SUE e oS 1 pecs Lerpag , _. 3} a , 2 EE
thé OR DIUE GY fet fe
Soe BLS me LHS Sf F rie
‘Se ‘ pee
ot fF fo Chi S
 

| “Lock ; B22 5 _ Institution _ ARE _

 

  

 

Pee ee MR ARR pt eee

 

|. Case 4:19-cv- 10738- MEL- PTM ECF No. 29; PagelD, BAT Filed 05/15/20 | ‘Page 11 of 12.

x

oa oe Se

cm en pg meee Ne einem “eth pie

 

| aes ne Soe a ae 7 = — Cs)-318 | ,
DISBURSEMENT AUTHORIZATION (EXPEDITED LEGAL MAIL — PRISONER) REV. 11/15 4835-3318. |.

 

Please PRINT clearly, illegible and/ or incomplete forms will not ‘be processed.

"Prisoner Name

_ Type ‘or. Print Clearly : ~) enh bras.

‘S$ ae -E] Certified Mail (Must Be a Court Ordered Requirement)

 
 
     
     
 

2 [] New Case oo

 

 

Pay To

 

 

_, Prsones Signature :

   

 

 

“Received by mo eran
‘Type or Print Name: & Title ° SS. VE Ge. ee * Staff Signature -
Date &Time Received by Authorizing Staff Le / S “Ze / . a) 2d

 

~ authorization Denied . ; » a ae

oO Does not meet definition of legal mai or court filing fee as identified i in OP 05. 03.118

 

 

EF] Not hand delivered to authorizing staff member a [-] New case. or case number not on form.

8 Does:not include court order for handling’ as certified mail Oo Other =r explain) .
Bp -Ay Prisoner refused to sign & date i in staff member's presence: wee ~ ON ER ene ae cae

Denied by

- _ Senature

 

 

~ Type or Print Name & Title

pon stat

Placed ‘in Mail by ze ; ao be °
Type or Print Name & Title Me tt Com o ve Di :
-Fekage Amount So : Date Placed i in Outgoing Mail } 1520

   
 

 

 

> Total.

. Postage. . g : lo ~ Obligation S oe a [_] Court Filing Fee Denied Due to NSF

Filing Fee. So : Check #

&
Date copy Sent to Prisoner }. iS 2O
Processed by

Type or Print Name Ells Ot Com . Be "Ee,

DISTRIBUTION: ro Prisoner Accounting C]. Prisoner Fy Counselor's File [) Prisoner

 

 

 

 

 

 

 

 
- ~.

: ‘Van, Senk ens cream
/ Reg. AG. URIS ASE
rhisorr) cc:
Eee nad Fees ly
RAT ieet feecher add

 

 

     

v. , wv +P un 0
‘ y “4% ZIP 49221

pag  § 000.95
w=. 0000355312MAY 15 2020

US. Dig
TR
FLINT, Mi

oo t. Holy A Wwonda”
me Case MWandper ees
. UNITED STATES DISTRICT COURT
7° POR THE EASTERN DISTRICT OF MICHIGAN ,
OFFIGE OF. THE CLERK =

|
¢ 231 WEST LAFAYETTE BLVD.-ROOM 564 |

DETROIT, MICHIGAN 48226

 

 

 

 
